Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered June 18, 1993, convicting defendant, after a jury trial, of assault in the second degree (two counts) and criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 31/2 to 7 years on the assault counts to run consecutively to a prison term of 1 year on the weapon count, unanimously affirmed.
There is no merit to defendant’s contention that the trial court improperly limited his cross-examination of the complaining witness concerning, inter alia, his perception of violence in the neighborhood and whether he had ever used and carried a box cutter. The questions were not relevant, and defense *202counsel was otherwise afforded sufficient scope to prove the defense of justification (see, People v Smith, 205 AD2d 458, lv denied 84 NY2d 872). Concur—Sullivan, J. P., Rosenberger, Kupferman, Ross and Williams, JJ.